DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (compounds) without traverse and compound I-128 with traverse in the reply filed on 24 Dec, 2020.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 30 Dec, 2020.
Applicants have argued that the group election was with traverse.  A review of the response to the election/restriction requirement (posted 24 Dec, 2020) finds that the office action is correct, the group was elected without traverse, while the election of species was made with traverse.


    PNG
    media_image1.png
    82
    641
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    52
    628
    media_image2.png
    Greyscale


Applicants argue that claims 1 and 2 read on the elected species.  However, the elected species has a target protein ligand that binds to TBK1 (Crew et al, cited in 103, below).  That protein is not among the list of targets in claim 1, and that lack propagates to claim 2, which is dependent on claim 1.

Claims Status
Claims 1, 2, 13, 14, 16, 21-23, 25, 26, 28-30, 33-35, 37, 38, 40, 41, 44-46, 53-56, 59, 61, 63, and 64 are pending.
Claims 1, 2, 13, 16, 21, 23, 53, 54, and 55 have been amended.
Claims 1, 2, 16, 24, 29, 33, 37, 45, 46, 55, 56, 59, 61, 63, and 64 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Objections
Specification
The objection to the disclosure because applicants listed peptides without the associated SEQ ID number is hereby withdrawn due to amendment.

The objection to claims 54 and 55 due to the lack of explanation of the abbreviations used is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Improper Markush
Claims 13, 14, 21, 23, 25, 26, 28, 30, 40, 41, 44, 45, and 54 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush 
The Markush grouping of the target protein and protein binding compounds is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: these claims list a number of proteins or a couple of binding units.  However, there is no clear identity between these proteins, they do not clearly have the same function, and are not clearly interchangable.  The binding units bind to different proteins that do not appear to be involved in the same disorders.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
response to applicant’s arguments
	Applicants argue that the target binding moieties all have in common that they bind to compounds that are associated with disease states associated or caused by overphosphorylation and that their structure is given in the claim.
Applicant's arguments filed 9 Nov, 2021 have been fully considered but they are not persuasive.

Applicants are pointing to a very broad point of commonality and arguing that this makes the Markush group proper.  However, the compounds are not associated with the same disease, and appear to have nothing in common but that they can be phosphorylated.  There are a very large number of polypeptides that can be phosphorylated; it is a common signaling motif.  This indicates that the Markush group is improper.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of 

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants have made a number of compounds that meet the claim limitations, but they appear to be mixing a small number of phosphatase binding agents, protein binding agents, and linkers to make a large combination of compounds.   Several dozen compounds that can be portions of the invention (target binding compound or phosphatase binding compound) are copied from the prior art, but it is unclear where these compounds can be modified to attach to applicant’s invention.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a construct with a moiety that binds to one of a list of target polypeptides.  This requires that the construct have the functional ability to bind to a target polypeptide.  However, applicants have merely given a few examples of moieties that bind to a small subset of the universe of target polypeptides.  A person in this field would not know what chemical/structural/physical features are required to meet the claim limitations.  In essence, applicants are claiming their invention by function.  That is not sufficient to meet the written description requirement.
Given a single compound that binds, it is not clear that it can be used to extrapolate to other compounds that will bind.  Lowe (the blog “In the Pipeline” entry of 30 Oct, 2013, https://blogs.sciencemag.org/pipeline/archives/2013/10/30/more_magic_methyls_please) teaches that even very small changes can have dramatic positive effects on binding (1st page, 1st paragraph), and the reverse is true (6th page, 3d paragraph).  With polypeptides, even conservative substitutions are known to inactivate the protein a depressingly large percentage of the time (Yampolsky et al, Genetics (2005) 170 p1459-1472, table 3, p1465, top of page).  
(d) representative number of samples:  Applicants appear to have spent a significant amount of time in the lab making compounds, note tables 1, 3, 4, 6, 7, 9, 11, 12, 14-16, and 18-20.  However, these appear to be based on a relatively small number of protein binding moieties and linkers that are combined in varied ways.  Even 
response to applicant’s arguments
Applicants argue that they have amended the claims to specific compounds with known binding.
Applicant's arguments filed 9 Nov, 2021 have been fully considered but they are not persuasive.

Applicants have amended claim 13 to two target binding moieties.  However, the rejected claims are broader than claim 13, as they list many more polypeptides to bind to than the ones bound by the target binding moieties of claim 13 (note the rejection under 35 USC 112(d) below).  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13, from which these claims depend, list 2 moieties that bind to target compounds.  However, the rejected claims describe a number of protein targets, which clearly go beyond the ability of the compounds of claim 13 to bind to.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 
Response to applicant’s arguments
	Applicants argue that claims 28 and 30 further limit the claims by limiting the polypeptides the material will bind to.
Applicant's arguments filed 9 Nov, 2021 have been fully considered but they are not persuasive.

	One of the two binding compounds of claim 13 binds to TBK1 (note Crew et al, cited below).  The other appears to bind to Akt (Rauh et al, US 20180354941, paragraphs 3-5).  In other words, these compounds DO NOT bind to the majority of the polypeptides of claims 28 and 30.  This means that those claims are broader than claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

first rejection
Claims 13, 14, 21-23, 25, 26, 28, 30, 34, 35, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (Sci Adv. (2016) 2 e1501889) in view of Crew et al (J. Med. Chem.(2018) 61, p583-598, published July, 2017, cited by applicants), Sim et al (IUBMB Life (2002) 53 p283-286) and Ohlmeyer et al (WO 2015138500, cited by applicants).

Xiang et al discuss dephosphorylation of TBK1 (title).  PP2Cα dephosphorylates TBK1, inactivating it, with implications in viral infections (abstract).  This reference teaches that TBK1 is phosphorylated, and dephosphorylating the protein will lead to loss of activity.
The difference between this reference and the instant claims is that this reference does not discuss methods to bring TBK1 and PP2Cα together.
Crew et al describe a compound with a structure 
    PNG
    media_image3.png
    75
    287
    media_image3.png
    Greyscale
(compound 1b) attached via a linker to a compound with the structure 
    PNG
    media_image4.png
    128
    153
    media_image4.png
    Greyscale
 (compound 2)(fig 2, p584, middle of page).  Compound 1b binds to TBK1 (p584, 2nd column, 1st paragraph), while compound 2 binds to a compound that will lead to degradation of TBK1 (p584, 2nd column, 2nd paragraph).  A variety of linkers were examined to look at the effect of linker length (table 1, p585, top of page), note that these are all PEG and PPG oligomers.  It is postulated that there is a minimum linker length needed, with longer linkers orienting themselves to allow binding if flexible enough (p585, 1st column, 2nd paragraph, continues to 2nd column).  The nd column, 2nd paragraph).  This reference discusses a method of connecting an enzyme to TBK1 to cause the two to react.
Sim et al discusses PP2A as an example of phosphatases (abstract).  This is a promiscuous phosphatase (heading of section starting at p284, 1st column, 4th paragraph) that is found in several different locations in the body (p284, 1st column, 4th paragraph).  A bewildering array of proteins that are dephosphorylated by this protein have been found (p284, 1st column, 5th paragraph).  These can bind in multiple ways, by binding to individual subunits of the enzyme, to binding multiple subunits (p284, 2nd column, 2nd paragraph), to even forming multimeric complexes (p284, 2nd column, 3d paragraph), which suggests that binding is responsible for whatever selectivity this enzyme has.  Activity appears to be modulated by molecules that bind to the phosphatase (p285, 1st column, 4th paragraph, continues to 2nd column, 1st paragraph) and modifications of the enzyme (p285, 2nd column, 2nd through 4th paragraphs).  This reference teaches that PP2A is a promiscuous phosphatase, which can reasonably be assumed to dephosphorylate TBK1, should the two bind.
Ohlmeyer et al discuss compounds that modulate PP2A (abstract), specifically, by activating it (paragraph 7).  The compounds with the highest activity were 
    PNG
    media_image5.png
    158
    241
    media_image5.png
    Greyscale
and their stereoisomers (paragraph 105).  Modification at the position of the OCF3 unit lead to relatively small changes in activity (p32), whereas modifying the other rings had the potential to lead to drastic losses of activity (note compound 26, p33).  This makes the position para to the sulfonamide an obvious place for attachment.
Therefore, it would be obvious to replace compound 2 of Crew et al with the compound of Ohlmeyer et al, to dephosphorylate TBK1 as described by Xiang et al to render it inactive.  As Sim et al teaches that PP2A is promiscuous, an artisan in this field would attempt this substitution with a reasonable expectation of success.

Crew et al discuss optimizing the linker, rendering obvious claims 14, 40, and 41.
response to applicant’s arguments
Applicants argue that ubiquination and phosphorylation are very different, that phosphorylation is very dependent on the configuration of the substrate, and that binding would be expected to change its structure so that it would not be reactive to the phosphatase.
Applicant's arguments filed 9 Nov, 2021 have been fully considered but they are not persuasive.

	Applicants argue that ubiquination and phosphorylation are very different.  It is agreed that they are different processes, but the concept of keeping a reactive moiety close to a substrate by binding both to a common linking unit is not so foreign to be a leap beyond what a person of skill in the art would assume.  It is very well known in the art that keeping two things that react with each other close will make a reaction likely; this is the basis of molecular kinetics theory.  There have been a number of clever ways to take advantage of this, such as using a two phase system to concentrate reagents (Rathman Curr. Opin. Colloid Interface Sci. (1996) 1(4) p514-518, p514, 1st column, 2nd paragraph).  Huehls et al (Immunol. Cell Biol. (2015) 93(3) p290-296) discusses using a dual binding ligand to bring T-cells to cancer cells (abstract); a construct very similar to that of Crew et al and the instant application.  The concept is that the T-cells will now be close to the cancer cell and will work their magic (2nd page, 2nd paragraph).  The concept of bringing things together to react is very old, the concept of using a bifunctional linker to do so has been used in more than one context.  It is reasonable to assume that a person of skill in the art would read the teachings of Crew et al as an example of this, rather than merely a method of increasing ubiquination that cannot be extrapolated to other applications.
	Applicants next argue that there is no reasonable expectation of success because a person of skill in the art would assume that the phosphatase will require a specific configuration of the TBK1 protein, and that the binding agent will prevent that.  No evidence is given to support this argument.  Given the promiscuity of the phosphatase (as described by Sim et al), it is not clear that the first assumption, that phosphatases are critically nd column, 2nd paragraph, continues to p736).  The inhibitors bind the same way in active as in inactive (modeled as a dephosphorylated compound) TBK1 (fig 2, p737) and does not appear to cause great changes in structure (compare fig 2 with fig 1b, p735, top of page).  In other words, the binding of the inhibitors does not appear to cause structure rearrangements, and does not appear to affect the phosphorylation site (or the inactive model would be different than the active one).  

second rejection
Claims 13, 14,  21-23, 25, 26, 28, 30, 34, 35, 38, 40, 41, 44, 45, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (Sci Adv. (2016) 2 e1501889) in view of Crew et al (J. Med. Chem.(2018) 61, p583-598, published July, 2017, cited by applicants), Sim et al (IUBMB Life (2002) 53 p283-286), Ohlmeyer et al (WO 2015138500, cited by applicants), Frisch et al (Bioconj. Chem. (1996) 7 p180-186), Zhou et al (Org. Biomol. Chem. (2015) 13 p11220-11227), and Rajadas et al (US 20140004050).
	As noted above, Xiang et al, Crew et al, Sim et al, and Ohlmeyer et al either anticipate or render obvious claims 13, 14, 21-23, 25, 26, 28, 30, 34, 35, 38, 40, and 41.
	The difference between those references and the remaining claims is that the linker is different.
	Frisch et al discuss short PEG chains as coupling agents (title).  These were used to link peptides to link peptides to the ethanolamine unit of a lipid via amide chemistry on one end and various chemistries on the other (fig 2, p184, top of page).  This, together with the teachings of Crew et al, show that PEG linkers are known in the art.
	Zhou et al discuss conjugation of a sensing unity to a dye (abstract), using ethanolamine to link the two (abstract).  Rajadas et al discusses using aminoethanol as a linker attached to a COX-2 binding agent (paragraph 24).  These references show ethanolamine is known in the art as a linker.
	Therefore, it is obvious to use PEG and ethanolamine as linking units to connect the TBK1 binding unit and the PP2A binding unit, as a combination of known elements yielding expected results.  As these are commonly used in the art, an artisan in this field would use these components with a reasonable expectation of success.

response to applicant’s arguments
	Applicants argued both rejections under 35 USC 103 together; those arguments were answered above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 13, 14, 21-23, 25, 26, 28, 30, 34, 35, 38, 40, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of copending Application No. 16/284,790 in view of Xiang et al (Sci Adv. (2016) 2 e1501889), Sim et al (IUBMB Life (2002) 53 p283-286), Ohlmeyer et al (WO 2015138500, cited by applicants), Frisch et al (Bioconj. Chem. (1996) 7 p180-186), Zhou et al (Org. Biomol. Chem. (2015) 13 p11220-11227), and Rajadas et al (US 20140004050). 
Competing claim 1 describes a chimeric compound, comprising a structure identical to the elected TBK1 binding moiety attached via a linker to an enzyme that targets it for degradation.  Competing claims 5 and 6 describe the linker very similarly to claims 40 and 41.
The difference between the competing claims and the instant claims is that the competing claims use a different enzyme binding agent.
The teachings of Xiang et al, Sim et al, Ohlmeyer et al, Frisch et al, Xhou et al, and Rajadas et al were given above, and will not be repeated here.
Therefore, it would be obvious to replace the second moiety of the competing claims with the compound of Ohlmeyer et al, to dephosphorylate TBK1 as described by Xiang et al to render it inactive.  As Sim et al teaches that PP2A is promiscuous, an artisan in this field would attempt this substitution with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants have pointed to their arguments with respect to the rejections under 35 USC 103, above, which were answered there.

New Rejections
Double Patenting
The legal basis for these rejections was given above, and will not be repeated here.

s 13, 14, 21, 23, 25, 26, 28, 30, 34, 35, 38, 44, 45, 53, and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 47, 58 and 61 of copending Application No. 17/370,696 in view of Ohlmeyer et al (WO 2015138500, cited by applicants). 

Competing claim 1 describes a PBM (defined as a phosphatase binding moiety, paragraph 65) attached to a target protein ligand via a linker, and describes a number of phosphatase binding moieties.  Competing claim 47 describes the identical target binding moiety as applicants’ elected species, while claim 58 describes a genus of linkers, one of which is identical to that of applicant’s elected species.  Claim 61 specifies a pharmaceutical composition of these compounds with a carrier.
The difference between the competing claims and the instant claims is that the competing claims use a different phosphatase binding moiety.
Ohlmeyer et al discuss compounds that modulate PP2A (abstract), specifically, by activating it (paragraph 7).  The compounds with the highest activity were 
    PNG
    media_image5.png
    158
    241
    media_image5.png
    Greyscale
and their stereoisomers (paragraph 105).  Modification at the position of the OCF3 unit lead to relatively small changes in activity (p32), whereas modifying the other rings had the potential to lead to drastic losses of activity (note compound 26, p33).  This makes the position para to the sulfonamide an obvious place for attachment.
Therefore, it would be obvious to exchange the phosphatase binding moiety of Ohlmeyer et al for the phosphatase binding moiety of the competing claims as a simple substitution of one known element for another yielding expected results.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658